Citation Nr: 0838258	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $74,870, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1944, and died in March 1971.  The appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 decision of the Committee on Waivers and 
Compromises (COW) of the RO, which denied the appellant's 
claim for waiver of recovery of the overpayment of improved 
death pension benefits on the basis that her claim for waiver 
was not timely filed.  In October 1999, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.  In a February 2006 
decision, the COW denied the appellant's claim for waiver of 
recovery.  

In April 2005, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In December 2006, the Board remanded the matter of the 
veteran's entitlement to waiver of recovery to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development, to include scheduling a hearing 
before a Veterans Law Judge at the RO.  In its remand, the 
Board noted that the record raised the issue of whether the 
overpayment was properly created.  In this regard, attention 
was directed to numerous communications from the appellant 
disputing the basis for the termination of her death pension 
award- that is, her alleged remarriage.  The Board further 
noted that several of these letters were received within a 
year of the January 30, 1997 letter advising her of the 
termination of benefits and may reasonably be construed as 
expressing dissatisfaction or disagreement with an 
adjudicative determination and a desire for appellate review.  
See 38 C.F.R. § 20.201.  Accordingly, the Board has 
recharacterized the appeal as encompassing the matter set 
forth on the title page.

On her February 2005 substantive appeal, the appellant 
indicated that she wanted a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In the December 2006 
remand, the Board directed the RO to schedule the requested 
hearing.

The appellant was scheduled for a December 12, 2007 hearing, 
but failed to report for the hearing.  The hearing was 
rescheduled for May 6, 2008.  The appellant again failed 
report.  However, on May 9, 2008, the RO received a statement 
from the appellant indicating that she would not be able to 
appear for her hearing because she was very sick with the flu 
and asthma.  The appellant requested that her Travel Board 
hearing be rescheduled.  In July 2008, the undersigned 
granted the appellant's motion to reschedule her hearing.  In 
July 2008, the Board remanded the case to the RO, via the 
AMC, to afford the veteran a hearing before a Veterans Law 
Judge at the RO.  

A July 2008 letter informed the appellant that her hearing 
was scheduled in September 2008.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, her hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is again warranted, even 
though such will, regrettably, further delay an appellate 
decision.

A marriage certificate reflects that the appellant and the 
veteran were married in March 1963.  A December 1980 letter 
from the RO informed the appellant that her election of 
improved pension was effective in July 1980, and specifically 
stated that she should notify VA immediately if there was a 
change in her marital status.  In a December 1994 letter, the 
appellant's daughter reported that her mother married [redacted]
[redacted] in 1984, and they had lived together since that time 
in Puerto Rico.  Based on this correspondence, in April 1995, 
the RO informed the appellant of proposed termination of her 
benefits, effective January 1, 1984.  In response, the 
appellant asserted that she did not know an [redacted], and 
remained single since the veteran's death.  

In light of the appellant's assertion, a field examination 
was conducted in October 1995.  The field examiner reported 
that he interviewed the appellant at her address in Puerto 
Rico, and she confirmed that she was married to [redacted]
([redacted]), although she refused to report the date of the 
marriage or the date that she commenced to live as the wife 
of [redacted].  The examiner noted that the appellant stated 
that her daughter "had a revenge against her."  He added 
that some of the neighbors that were interviewed reported 
that the appellant and [redacted] had been living together 
for many years as husband and wife, and her next door 
neighbor reported that 1984 was a normal date to set the 
legal or consensual marriage of the appellant and [redacted], 
whom she described knowing since 1979.  

Based on the findings from the field examination, the RO 
informed the appellant in an April 1996 letter that her 
payments were proposed to be terminated because the field 
examination report revealed she was married on January 1, 
1984.  In an April 1996 response, the appellant indicated 
that she had not remarried since the death of the veteran, 
and the field examination included false information from the 
person contacted.  She added in a September 1996 statement, 
that she did not recall talking to a field examiner in 
October 1995.  

In a January 1997 administrative decision, the RO found that 
the evidence sustained an inference of marriage, and, as 
such, the appellant was not entitled to VA benefits, and 
those benefits should be terminated effective January 1, 
1984.  In a statement received in March 1997, the appellant 
stated that she had lived in Bridgeport, Connecticut since 
1975 or so, but had used her daughter's and sister's 
addresses in Puerto Rico instead of changing her address 
because she did not trust the mailing system.  The appellant 
stated that the field examiner may have visited someone else.  
She requested that her benefits be reinstated.  She has 
continued to assert that she never remarried following the 
death of the veteran in 1971.  

The Board emphasizes, however, that the RO has never issued 
to the appellant a supplemental SOC (SSOC) addressing the 
matter of whether the overpayment was properly created..

The overpayment in this case was created when the appellant's 
death pension benefits were terminated, effective from the 
date of her alleged remarriage.  The Board notes that there 
is conflicting evidence regarding whether the alleged 
remarriage occurred.  The appellant has consistently denied 
remarriage, and stated that she does not know a L. [redacted] or 
a J. [redacted], however, the Board notes that, in an October 
1983 statement in support of claim, the appellant listed her 
address in New York as c/o F. [redacted].  The evidence that the 
appellant remarried consists of the October 1995 field 
examination report and the December 1994 statement from the 
appellant's daughter.  The Board notes that, following VA 
examination in July 1984, which revealed that the appellant's 
daughter was severely mentally retarded, a February 1985 
rating decision found that the appellant's daughter was 
permanently incapable of self-support by reason of severe 
mental retardation, and was adjudicated incompetent.  In a VA 
Form 21-0519 (Improved Pension Eligibility Verification 
Report) filed in February 1988, the appellant checked the box 
indicating that she had remarried after the veteran died, but 
the marriage ended by death or divorce, however, she left 
blank the date on which the marriage ended.  In subsequent VA 
Forms 21-0519, submitted annually from 1989 to 1994, the 
appellant checked the box indicating that she had not 
remarried since the veteran died.  

In 1997, several pieces of correspondence regarding the 
appellant's marital status were associated with the claims 
file.  The veteran's daughter, who had initially reported the 
alleged remarriage, stated that her mother had not remarried, 
and that everything she had said about her mother was said in 
anger and was false.  She added that she did not know any L. 
[redacted] or J. [redacted].  The veteran's sisters, L.P. and A. 
T., stated that she had not remarried.  In correspondence 
received in 1998, the appellant's brother stated that she had 
lived with him from 1984 to 1990, and that she did not "get 
merry" [get married] with anyone he knew since the veteran 
passed away.  The appellant's brother listed his address in 
Brooklyn, New York.  In March 1999, the appellant's daughter 
reported that the appellant lived in Bridgeport, Connecticut, 
and reiterated that she had not remarried since the death of 
the veteran.  During the April 2005 RO hearing, the appellant 
testified that her daughter had informed her that she had 
lied about her mother remarrying because her husband disliked 
the appellant, and had influenced her to say or do what she 
did.  She also reported that she had moved so many times, she 
did not remember where she was living at the time of the 
termination of her benefits, but that the field investigator 
never spoke to her, adding that the girl who lived where the 
investigator conducted the examination was her daughter, not 
her.  However, the appellant went on to state that she was 
certain that the field investigator did not speak to her 
daughter.  

In light of the foregoing conflicting evidence regarding 
whether or not the appellant remarried following the death of 
the veteran, on remand, the RO should undertake any further 
development warranted to clarify whether the alleged 
remarriage occurred (including further field examination).  

As a final point, the Board notes that the appellant most 
recently submitted a financial status report (VA Form 20-
5655) in March 1998.  Unless the RO determines that the 
overpayment was not properly created, it would be useful to 
obtain a current financial status report to determine how the 
appellant's circumstances might have changed since 1998.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the appellant 
and her representative an SSOC addressing 
the matter of whether an overpayment of 
death pension benefits in the amount of 
$74,870, was properly created.

2.  Unless the RO determines that the 
overpayment was not properly created, the 
RO should request that the appellant 
complete VA Form 20-5655 (Financial 
Status Report), listing her monthly 
income, monthly expenses, assets, and 
debts, and include any supporting 
evidence and/or records.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include further action regarding 
verification of the appellant's alleged 
remarriage, the RO should readjudicate 
the claim on appeal, in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

